Title: From Abigail Smith Adams to Hannah Phillips Cushing, 1 September 1804
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



my dear Madam
Quincy Sepbr 1 1804

I received your very friendly Letter yesterday and thank you for your communication which I assure you gave me heartfelt pleasure. I only have to regret that a friend of mine did not close with the advise I gave him at the time when he perhaps might have been successfull. tho he listned to me with much attention, and was Sorry he did not know the Lady, I fancy he had made some overtures to the one, who after he considerd all preliminaries as Setled, saw fit to change her mind!  and he poor Man must remain upon the list of solitary & forlorn Batchelors, possesst of a social disposition and as Benevolent a Heart as ever warmed a humane Bosom—I congratulate Major Jackson tho I have not the pleasure of knowing him, in the prospect of obtaining a Lady whom I consider worthy of one of the best of husbands. Such may he prove, and may they be mutually blessed together
You Madam know how to absorb every selfish wish passion in the more enlarged and generous System of wishing and doing good to others, and tho having lived together with such a perfect cordiality, receiving and communicating happiness you must feel a partial privation—I think I know enough of your disposition to rejoice with you in the present prospect, that true real merrit may be rewarded meet with its reward—
“You know I have always been a true friend to Matrimony. Upon this principle I last week parted with my most beloved domestic who was to me as a child in Sickness and in Health and who had lived 14 years with me. At the wedding amongst other Guests were six couple who had lived with me during her residence with me, all of whom had been married from me in that period, all but one married in my family. This I believe is rather a Singular instance—My Master role would have been double if I had taken in all those who had married with & from me since I became a housekeeper.—
I thank you for your kind invitation, and have had it in contemplation through the Summer to make you a visit. I do not wholy relinquish it, but on the next week I propose making a visit to my Sister at Atkinson where I have not been for three years. I have lately been more unwell and feeble than I have through the summer and lost much flesh. The Dr. advises—nay insists upon my going from home, laying asside care and trying to recruit When I return, which will be in a week—I will hope to visit you before you take your annual flight. If I should be able to accomplish my wish I will write and inform you when—
Altho I do not wear crape I rejoice not in the fall of a Man who possest talents to & was capable of rendering himself highly serviceable to the Country—He had merrited their praise and their gratitude—God only knows whether it was in Mercy or in judgement that he is taken away—but I believe the same sun will rise as bright and benign and diffuse its Blessing as equally now as before—I believe the Seasons will per form their annual round tho Hamilton Sleeps in the grave and that should pressing occasion call for Heroes & Statesmen & patriots, we shall find them springing into Life and activity as we have before—there is more danger to our Country from the divisions and parties into which it is split, and the innovations which are made upon the constitution, than from the death of any one Man however Brilliant his tallents or distinguishd his abilities—I hope after assumeing to ourselves the Epithet of most Enlightned Country, our it will not be intirely shorn of its banks beams because one Star has fallen Surely we must have had very small pretentions if shroweded with darkness visible, and coverd over with Gloom and despair we Sink under the weighty fall of one Man If there was much to praise—their was also much to pardon and forgive Why then Idolize a man, who showd on many occasions that he was a frail weak man subdued by his passions, against his solemn vows and obligations, that he was a vain ambitious Man aspiring to Govern where it was his duty to submit, that he dareingly insulted the Authority whose station he knew forbid him to reply or Retaliate— Why deceive the public and give that which is more than due, and leave nothing to bestow upon fairer and purer Characters? but he was the Idol of a party, a party who have injured their cause and their Country more than Hamilton ever served it. By some these opinions would be calld uncandid and resentfull—I am willing to allow him all he deserved, but you Madam know that my opinion is founded upon facts, and has truth for its basis.
I rejoice to learn that my good Friend the judge enjoys Health. Long may he be continued a blessing to his Country and to all his connections, and may health and prosperity attend you my dear Madam is the Sincere wish of your affectionate / Friend

Abigail Adams